Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al US 7,393,290 (“Martin”) in view of Yu-ying CN 103653858 (“Yu-ying”) and Nardi US 9,392,868 (“Nardi”).
	As per claim 1, Martin discloses a method for training a person to shoot a basketball (Figs. 1-3 and 2:60-3:17 in conjunction to 3:46-55) comprising: 
	providing a basketball training apparatus (providing apparatus 100)(Figs. 1-3; 2:60-3:9) comprising: 
	a single flat portion including ball holders (frame 112  with upper rack portion to hold basketballs)(Figs. 1 and 3; 3:5-17; 3:35-55); and legs configured to extend from the flat table portion and keep the flat portion substantially level with respect to a surface that the legs engage (vertical support members 103 to support the apparatus level upon a basketball court)(Fig. 1; 2:60-3:4);    
	placing the apparatus at the desired orientation to a basket; 
	placing basketballs into the ball holder; 
	removing the basketballs from the ball holders one at a time; and shooting the basketballs towards the basket (Figs. 1-3 in conjunction to 3:46-55 as the device been used for active shooting, such as free throw (i.e. placing the apparatus at such desire orientation to a basket); as a plyer, removes a basketball, one at a time, to practice free-throw shooting).
	Martin is not specific regarding his apparatus comprising a single flat table portion including ball holders that are circular holes through the table portion and that hold a basketball within the circular holes such that the portion of the basketball outside of the hole can be grasped on all sides, wherein the ball holder holes have a uniform diameter of 0.2 meters; wherein the legs are height-adjustable and the height adjustment of the legs varies the height of the table; wherein the table portion has a pivot at its mid-point about which the flat table portion can fold, wherein the table portion comprises two equal-sized halves rotatable about the pivot.
	Martin is not specific regarding unfolding the table portion about the pivot; extending the legs from the table to engage a court; and setting a height of the legs to a desired height.
	With respect to the a single flat table portion including ball holders that are circular holes through the table portion and that hold a basketball within the circular holes such that the portion of the basketball outside of the hole can be grasped on all sides, in a field of devices configure to hold basketballs, Yu-ying discloses a single flat table portion including ball holders that are circular holes through the table portion and that hold a basketball within the circular holes such that the portion of the basketball outside of the hole can be grasped on all sides (a first clapboard 26 with through holes 25 configure to support a basketball therefrom; as the basketball/s can be grasped on all sides)(Fig. 1; and machine translation in paras. [0011], [0015], [0027] and [0031]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Martin’s apparatus flat portion as a single flat table portion including ball holders that are circular holes through the table portion and that hold a basketball within the circular holes such that the portion of the basketball outside of the hole can be grasped on all sides, in a field of devices configure to hold basketballs, Yu-ying discloses a single flat table portion including ball holders that are circular holes through the table portion and that hold a basketball within the circular holes such that the portion of the basketball outside of the hole can be grasped on all sides as taught by Yu-ying for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way to form an apparatus suitable to support basketball thereof to be grasped by a user and to practice active drills, as shooting and alike.
	With respect to wherein the ball holder holes have a uniform diameter of 0.2 meters, although Yu-ying is not specific regarding such dimensions, it is noted that it has been held that  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the circular ball holder in such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimize ball holder size to optimally support basketball thereof to be grasped by a user and to practice active drills, as shooting and alike.
	With respect to wherein the legs are height-adjustable and the height adjustment of the legs varies the height of the table, in the field of utilizing a flat table for support purposes and a like, Nardi discloses table 100, with legs 122 that are height adjustable (Fig. 1; 2:60-3:12 and 3:55-4:1).  Nardi also discloses the extension of the legs from beneath the table (Fig. 1B in conjunction to 2:60-3:12 and 3:55-4:1).
	With respect to, wherein the table portion has a pivot at its mid-point about which the flat table portion can fold, wherein the table portion comprises two equal-sized halves rotatable about the pivot, Nardi also discloses that the table includes to equal halves that are connected via pivot, joint 118)(Figs. 1A and 1B and 4:1-11).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Martin’s wherein the legs are height-adjustable and the height adjustment of the legs varies the height of the table and wherein the table portion has a pivot at its mid-point about which the flat table portion can fold, wherein the table portion comprises two equal-sized halves rotatable about the pivot as taught by Nardi for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a basketball shooting device that A) can be height adjusted to any user’s age, size, skills, and etc., and B) capable to be folded for purposes of storage and transpiration.  
	Within the modified Martin the method further comprising unfolding the table portion about the pivot (as taught by Nardi); extending the legs from the table to engage a court (as taught by Nardi); setting a height of the legs to a desired height (as taught by Nardi) and placing the basketballs into the ball holder holes (as taught by Yu-ying).
	As per claim 2, with respect wherein the legs extend from the table portion from a pivot, such that the legs have two positions, an extended position and a folded position, note Nardi’s 2:60-63” Embodiments of the portable folding outdoor table typically include folding legs that, when folded, fit snugly against the folded portions of the table top. Alternatively, the legs may be easily removable and re-attachable to the table top”
	As per claim 3, with respect to wherein in the folded position, the legs are beneath the table portion, again note 2:60-63 of Nardi as the legs are beneath the table.
	As per claim 4, Nardi discloses wherein the table portion halves each include a portion of a closure mechanism that when engaged, holds the table in a closed position (such as latch, snap or etc.)(Figs. 1A and 1B; 4:12-25)
	As per claim 5, with respect to wherein the table portion includes a storage area into which the legs fold in their folded position, as mentioned above Nardi (in 2:60-63) states” Embodiments of the portable folding outdoor table typically include folding legs that, when folded, fit snugly against the folded portions of the table top”; such area to snugly hold the folded legs, construed as such storage area as claimed.
	As per claim 6, with respect to wherein the legs include telescoping inner and outer legs engaged to one another through a spring loaded button extending from the inner leg and holes in the outer leg, note Nardi’s 3:7-12” The legs may include telescoping features that allow the legs to be lengthened depending on the surface on which the legs sit and/or the desired height of the table top. In this manner, the height of the table top of the portable folding outdoor table may be adjusted”.
	The examiner construed Nardi’s conventional telescoping  legs as including telescoping inner and outer legs engaged to one another through a spring loaded button extending from the inner leg and holes in the outer leg.
	If there is any doubt regarding such interpretations, The examiner takes an Official Notice that telescoping legs including telescoping inner and outer legs engaged to one another through a spring loaded button extending from the inner leg and holes in the outer leg is old and well known and obvious to incorporate because it facilitate the height, telescoping means of the legs via known mechanical spring loaded means.  
	As per claim 7, Martin discloses wherein the legs include wheels (110)(Figs. 1 and 2; 3:5-9).
	As per claim 8, although Nardi is not specific regarding wherein the wheels include a locking mechanism to prevent the wheels from moving, the Examiner takes Official Notice that wheels include a locking mechanism to prevent the wheels from moving is old and well known and obvious to incorporate because it insure the apparatus to be “locked” at a desire position to allow a user to practice in active drills, such free throw shooting.
	As per claim 9, Nardi discloses wherein the table portion further includes handles (such as handle 120 and/or strap 122)(Figs. 1A and 1B; 4:12-15).
	As per claim 10, with respect to wherein the table portion further comprises weight reduction holes, construed as holes 104 of Nardi (Figs. 1A and 1B; 3:40-50).
	As per claim 11, since the claim’s limitations are very similar to claim 1, the examiner states that claim 11 is rejected over Martin, Yu-ying  and Nardi for the same 
reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 12, with respect wherein the legs extend from the table portion from a pivot, such that the legs have two positions, an extended position and a folded position, note Nardi’s 2:60-63” Embodiments of the portable folding outdoor table typically include folding legs that, when folded, fit snugly against the folded portions of the table top. Alternatively, the legs may be easily removable and re-attachable to the table top”
	As per claim 13, with respect to wherein in the folded position, the legs are beneath the table portion, again note 2:60-63 of Nardi as the legs are beneath the table.
	As per claim 14, Nardi discloses wherein the table portion halves each include a portion of a closure mechanism that when engaged, holds the table in a closed position (such as latch, snap or etc.)(Figs. 1A and 1B; 4:12-25)
	As per claim 15, with respect to wherein the table portion includes a storage area into which the legs fold in their folded position, as mentioned above Nardi (in 2:60-63) states” Embodiments of the portable folding outdoor table typically include folding legs that, when folded, fit snugly against the folded portions of the table top”; such area to snugly hold the folded legs, construed as such storage area as claimed.
	As per claim 16, with respect to wherein the legs include telescoping inner and outer legs engaged to one another through a spring loaded button extending from the inner leg and holes in the outer leg, note Nardi’s 3:7-12” The legs may include telescoping features that allow the legs to be lengthened depending on the surface on which the legs sit and/or the desired height of the table top. In this manner, the height of the table top of the portable folding outdoor table may be adjusted”.
	The examiner construed Nardi’s conventional telescoping  legs as including telescoping inner and outer legs engaged to one another through a spring loaded button extending from the inner leg and holes in the outer leg.
	If there is any doubt regarding such interpretations, The examiner takes an Official Notice that telescoping legs including telescoping inner and outer legs engaged to one another through a spring loaded button extending from the inner leg and holes in the outer leg is old and well known and obvious to incorporate because it facilitate the height, telescoping means of the legs via known mechanical spring loaded means.  
	As per claim 17, Martin discloses wherein the legs include wheels (110)(Figs. 1 and 2; 3:5-9).
	As per claim 18, although Nardi is not specific regarding wherein the wheels include a locking mechanism to prevent the wheels from moving, the Examiner takes Official Notice that wheels include a locking mechanism to prevent the wheels from moving is old and well known and obvious to incorporate because it insure the apparatus to be “locked” at a desire position to allow a user to practice in active drills, such free throw shooting.
	As per claim 19, Nardi discloses wherein the table portion further includes handles (such as handle 120 and/or strap 122)(Figs. 1A and 1B; 4:12-15).
	As per claim 20, with respect to wherein the table portion further comprises weight reduction holes, construed as holes 104 of Nardi (Figs. 1A and 1B; 3:40-50).


Conclusion


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      9/23/2022        

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711